Case 1:15-cr-00095-AJN Document 2713 Filed 12/19/19 Page 1 of 1

919 THIRD AVENUE NEW YORK, NY 10022-3908 JENNERABLOC Kite

December 19, 2019 8 !
: EC 20.2019. |

bes

Tel +1 212 891 1662
Fax +1 212 909 0860

|
i Anthony Barkow
ABarkow@jenner.com

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 906
New York, NY 10007

 

Re: United States v. Dante Stephens, No. 1:15CR00095-51(AJN)
Dear Judge Nathan,

This morning, the Court discussed scheduling the sentencing hearing in the above matter on
January 16, 2020 at 10 a.m. Since then, I realized I made a scheduling mistake. The parties have
since conferred, and all parties are available the morning of Wednesday, January 22, 2020. We
respectfully request that the sentencing hearing be scheduled for that time. Thank you for your
understanding.

Respectfully submitted,

 

/s/ Anthony Barkow

Mr. Stephens' sentencing for a violation of supervised
Anthony Barkow release is hereby adjourned to January 22, 2020 at 10 a.m.
Jenner & Block LLP Mr. Stephens’ sentencing submission is due on or before
919 Third Avenue January 15, 2020. The Government’s sentencing
New York, New York 10022 submission is due on or before January 17, 2020.
Tel: 212 891-1662 SO ORDERED.
Fax: 212 909-0860

 

 

 

ABarkow@jenner.com
Attorney for Defendant Dante Stephens

ce: Jessica Feinstein, United States Attorney’s Office Southern District of New York (via
email); Lauren Blackford, United States Probation Office (via email)

CHICAGO LONDON LOS ANGELES NEW YORK WASHINGTON, DC WWW.JENNER.COM

 

 

 
